El Juez Asociado Se. Heenández,
emitió la opinión del tribunal.
La presente causa se originó en la corte municipal de Mayagüez, á virtud de denuncia contra los individuos llamón Sánchez, Víctor Ecliavarría, Lorenzo Eosas, Eladio Henrí-quez, Juan Defilló, Manuel Franco Figueroa y Eamón Santana, por haber sido sorprendidos jugando al monte, y terminó por sentencia absolutoria respecto de Santana y condenatoria en cuanto á los demás, habiendo interpuesto éstos, contra la misma, recurso de apelación para ante la Corte de Distrito de Mayagüez, la que, mediante la celebración de nuevo juicio, condenó á cada uno' de los apelantes, en 9 de marzo del corriente año, á la pena de cien dollars de multa ó, en defecto, á noventa días de cárcel y costas.
También esa sentencia fué apelada,.sin que haya venido á esta Corte Suprema pliego de excepciones, ni exposición del caso, ni tampoco los apelantes hayan hecho en su defensa, por sí ó por medio de abogado, alegación alguna escrita ni oral.
N Examinado detenidamente el récord, no aparece que se haya cometido por la corte inferior error alguno que vicie.de nulidad la sentencia pronunciada; y antes por el contrario han tenido debida aplicación los artículos 299 del Código Penal y 322 del Código de Enjuiciamiento Criminal, procediendo en su consecuencia la confirmación de la sentencia apelada con las costas del recurso también á cargo de los apelantes.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos, Figueras, MacLeary y Wolf.